Citation Nr: 1139097	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2009, the Veteran and his daughter testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

In an August 2009 decision, the Board denied, inter alia, entitlement to service connection for an enlarged prostate.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a memorandum decision that vacated the Board's August 2009 decision, in part, and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

In the Court's May 2011 memorandum decision, it was stated that remand was required because the Board failed to provide an adequate statement of reasons and bases to explain whether the Veteran's statements about his enlarged prostate demonstrated that his disability "may be associated" with service so that a medical examination is warranted.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Court noted that at his March 2009 hearing, the Veteran testified that he developed mumps in service.  The Veteran's representative asked the Veteran whether he had spoken to his physician about his enlarged prostate and whether his physician had related it to his in-service mumps.  The Veteran testified that he had.  The Veteran also stated that he intended to obtain a statement relating his mumps in active duty to his current enlarged prostate, however, the Veteran never provided any such statement.

In the August 2009 decision, the Board failed to address whether the Veteran's statement regarding his conversation with his physician was credible.  The Court implied that if the Board found this statement to be credible, it raised VA's duty to assist the Veteran in providing him with a VA examination.  As the statement was provided under oath at a hearing, the Board finds that this statement is credible.  As such, the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the Columbia, South Carolina VA Medical Center and the Greenville VA Outpatient Clinic and any other outstanding records pertinent to the Veteran's claim.

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's enlarged prostate.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's enlarged prostate is etiologically related to his active service, to include his in-service diagnosis of mumps.

The physician must explain the rationale for the opinion expressed.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the appropriate opportunity to respond before the claim file is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

